TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED J U LY 7, 2005


                                      NO. 03-03-00403-CR


                                   Saul Hurtado, Appellant

                                                v.

                                 The State of Texas, Appellee



              APPEAL FROM 299TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE CHIEF JUSTICE LAW , JUSTICES PATTERSON AND PURYEAR
                   AFFIRMED -- OPINION BY JUSTICE PURYEAR



THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment: IT IS ORDERED, ADJUDGED AND DECREED by the Court that the judgment

of the trial court is in all things affirmed; and it appearing that the appellant is indigent and

unable to pay costs, that no adjudication as to costs is made; and that this decision be certified

below for observance.